Citation Nr: 1824699	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to a clothing allowance for the year 2013.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969; from October 1970 to June 1971; and from June 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision letter issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Memphis, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2015.  A copy of the hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran consistently uses his VA-issued bilateral knee braces with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for 2013 are met.  38 U.S.C. §§ 1162, 5107 (2012);  38 C.F.R. §§ 3.102, 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Clothing Allowance

The Veteran seeks entitlement to a clothing allowance due to his use of hinged knee braces for the year 2013.

In pertinent part, 38 C.F.R. § 3.810(a) (2017) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 U.S.C. § 1162 (2012);  38 C.F.R. § 3.810(a)(1)(ii)(A) (2017).

The Board finds that the clothing allowance should be granted.

The record of evidence confirms that the Veteran is in receipt of service connection for peripheral neuropathy, right lower extremity associated with diabetes mellitus type II, with neuropathy and bilateral upper extremity peripheral neuropathy; and service connection for peripheral neuropathy, left lower extremity associated with diabetes mellitus type II, with neuropathy and bilateral upper extremity peripheral neuropathy.

In pertinent part, the Memphis VAMC based its denial of a clothing allowance on the fact that a determination was made as to the type of knee brace worn [by the Veteran] in 2010; however, no additional follow-up had occurred to show that consistency of use caused wear out, tears, or irreparable damage to the Veteran's clothing.  See June 2014 Statement of the Case

In his January 2014 Notice Disagreement (NOD), the Veteran countered the VAMC denial by contending that he needed his VA-issued knee braces, much like his walker, to get from place to place regularly, adding that his frequency of use has increased.  It has become harder and harder to ambulate, according to the Veteran, because of his service-connected neuropathy of the lower extremities.   As to the knee braces themselves, the Veteran opined that they are covered with fabric; however, the braces' hard plastic side hinges, despite their fabric cover, still damage his clothing.  Moreover, the Veteran added that the upper and lower D-rings that secure the knee braces in place cause clothing damage.  Worn under or over outer garments, the knee braces invariably cause clothing damage from the hinges or the D-rings.

Furthermore at the March 2015 hearing, the Veteran gave sworn testimony to the undersigned VLJ that his knee braces wore out his clothing.  (In response, the undersigned VLJ stated that no one could see the Veteran's clothing better than the Veteran himself.)  Moreover, the Veteran stated that the knee braces were actually given to him for service-connected disabilities.  The Board finds the Veteran's testimony to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994) (competent lay testimony includes that which the witness has actually observed, and is within the realm of his personal knowledge);  see also Caluza v. Brown, 7 Vet. App. 498  (1995) (providing factors to consider when assessing the credibility of lay evidence, to include facial plausibility, internal consistency, and consistency with other evidence)

The Board also observes that review of the Veteran's VA treatment records reveals that clinicians implemented a high risk outpatient fall precautionary plan in light of the Veteran's reliance on ambulatory aids.  These records also include multiple notations as to the Veteran use of bilateral knee brace prosthetics.  Furthermore, in a December 2010 orthotics and prosthetics consultation, a clinician reported that the Veteran received bilateral knee brace prosthetics that were hinged. 

Here, the Board is persuaded by the Veteran's arguments, and finds that a clothing allowance is warranted for 2013 based upon his use of VA-issued bilateral knee brace orthotics with hinges.  The Board finds that the description of the hinged prosthetics, when combined with the Veteran's competent and credible lay statements, is sufficient to show that the hinged bilateral knee braces were used with such consistency so as to cause wear and tear to his clothing.  In sum, the Board sees no reason to penalize the Veteran for using VA -provided prosthetic devices for service-connected disabilities that damage his clothing.

In light of the above, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's use of hinged bilateral knee braces in 2013 tended to wear and tear clothing.  Therefore, a clothing allowance based on use of bilateral knee braces is granted for that year.  38 U.S.C. §§  1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).

ORDER

Entitlement to a clothing allowance for the year 2013 is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


